Title: James Madison to Mr. Fellows, 31 December 1829
From: Madison, James
To: Fellows


                        
                            
                                Richmond
                            
                            
                                
                                    
                                
                                Decr. 31. 1829.
                            
                        
                         
                        J. Madison presents his thanks to Mr. Fellows for the Copy of the "Posthumous Works of Junius &c",
                            lately forwarded to him. He regrets that he has not yet been able to give it the perusal it invites; and being aware that
                            it may be some time before he can have that pleasure, he no longer delays his acknowledgments for the polite favour, with
                            an offer of his friendly respects & good wishes
                        
                            
                                
                            
                        
                    